DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 6 and 9, they recite the phrase “…logically combined...” or “logically combines…” However, it is unclear by what parameter are two things considered to be “logically combined.” 
	Claims 7-8 are also considered indefinite as they depend upon an indefinite parent claim.
	Claims 16-19 are similarly considered indefinite. See above for similar rejections.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satongar et al (US20180091923, hereinafter “Satongar”).
Regarding claim 1, Satongar teaches a method (abstract, method) comprising:
obtaining, using one or more processors of a source device, source device motion data from a source device (¶34, reference device has its own sensor for detecting motion) and headset motion data from a headset worn on a head of a user (¶36, headset also has its own sensor for detecting motion);
determining, using the one or more processors, correlation measures using the source device motion data and the headset motion data (¶38, both motion data are considered by the processor in determining how to process audio output; i.e. similarities between a local frame and a global frame are considered when outputting audio);
updating, using the one or more processors, a motion tracking state based on the determined correlation measures (¶42, Fig. 6, a state of audio output [i.e. static use or dynamic use] is determined from the motion data); and
initiating head pose tracking in accordance with the updated motion tracking state (Fig. 8, 10, audio output is adjusted in accordance with a determined use case; both device motion and headset motion are still tracked in the event of transition from one use case to another).
Regarding claim 3, Satongar teaches wherein different size windows of motion data are used to compute short term and long term correlation measures (¶65, system analyzes motion data; amount of angular change is determined as well as a time window [bin duration] – wherein bin duration can be adjusted).
Regarding claim 4, Satongar teaches wherein the short term correlation measures are computed based on a short term window of rotation rate data obtained from the source device, a short term window of rotation rate data obtained from the headset, a short term window of relative rotation rate data about a gravity vector, and a variance of the relative rotation rate data (¶66, Fig. 11, 12, various bin durations can be used to track the amount of angular change in the reference device as well as the headset; said angular changes are done with respect to a reference vector/direction [i.e. can be a ”gravity vector”] and variances between bins can also be tracked [¶67]).
Regarding claim 5, Satongar teaches wherein the long term correlation measures are computed based on a long term window of rotation rate data obtained from the source device, a long term window of rotation rate data obtained from the headset, a long term window of relative rotation rate data about a gravity vector, and a variance of the relative rotation rate data (¶66, Fig. 11, 12, various bin durations can be used to track the amount of angular change in the reference device as well as the headset; said angular changes are done with respect to a reference vector/direction [i.e. can be a ”gravity vector”] and variances between bins can also be tracked [¶67]).
Regarding claims 11 and 13-15, they are rejected similarly as claims 1 and 3-5, respectively. The system can be found in Satongar (abstract, system).

Allowable Subject Matter
Claims 2, 6-10, 12, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651